DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/21/2021 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obeshaw [US6586110]. 
Obeshaw discloses a prepreg comprising a first thermally curable resin layer (inner section 4) (inner section includes a thermoset resin; column 3, line 31-column 4, line 3), a second thermally curable resin layer (outer section 8) (outer section includes a thermoset resin; column 3, line 31-column 4, line 3), and a UV curable resin layer (intermediate section 6) positioned between the first and second thermally curable resin layers (column 6, lines 17-48; column 7, lines 34-62; column 11, lines 50-63). 
Obeshaw appears to anticipate each and every element of the claims. In the event Obeshaw is not found to anticipate each and every element, Obeshaw discloses each and every element in various embodiments and it would have been obvious to one of ordinary skill to combine the features of the various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 6, Obeshaw discloses at least one of the first thermally curable resin layer and the second thermally curable resin layer are b-staged thermally curable resin layers (column 4, lines 48-64). 
With respect to claim 7, Obeshaw discloses both the first thermally curable resin layer and the second thermally curable resin layer are b-staged (column 4, lines 48-64).
With respect to claim 8, Obeshaw discloses fully curing the inner and outer sections which results in c-stage layers (column 5, lines 52-67). 
With respect to claim 9, Obeshaw discloses the first thermally curable resin layerincludes a copper coated surface (column 3, lines 31-40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Obeshaw in view of Lee [US2011/0018127].
Obeshaw discloses a prepreg. Applicant is referred to paragraph 6 for a detailed discussion of Obeshaw.  Obeshaw discloses first and second thermally curable resin layers, and a UV curable resin layer between the thermally curable resin layers.  Obeshaw fails to disclose the claimed thicknesses of the thermally curable resin layers and the UV curable resin layer. 
Lee discloses a multilayer material that includes both thermally curable resin layers and a UV curable resin layer (paragraphs 0065-71, 0079). Lee discloses a top layer made of UV curable resin and discloses a thickness of between 5-60µm for the UV curable layer (paragraph 065), wherein Lee’s recited range is within the range required by claims 4, 5 and 10. Lee discloses a bottom layer made of thermally curable resin and discloses a thickness of 20-150 µm or the same as the top layer 5-60 µm for the thermally curable layer (paragraph 0070), wherein Lee’s recited range is within the range required by claims 2-3 and 10. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prepreg of Obeshaw by using the thicknesses as taught by Lee . 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim10 of prior U.S. Patent No. 9579868. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 957868. 
Although the claims at issue are not identical, they are not patentable distinct from each other because all of the subject matter of the pending claims are recited in the patented claims.  Claims 1-9 correspond to claims 1, 4, 5, 6, 7, 2, 3, 8 and 9 in US957868 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 11, 2021